Citation Nr: 0616533	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-17 088	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to a higher evaluation for arteriosclerotic 
heart disease with left hemiblock and hypertension, evaluated 
at 30 percent disabling from July 20, 1999, to May 30, 2001, 
and evaluated as 60 percent disabling from May 31, 2001, to 
present.

2.  Entitlement to a higher evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in September 2000.

In his withdrawal of the appeal, the veteran also requested 
to reopen additional issues.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1974 to September 1976.

2.  On May 22, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


